UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6225



HAROLD SMITH,

                                            Plaintiff - Appellant,

          versus


EDWARD F. REILLY, JR.; SANDRA HILTON; JEFFREY
S.   KOSTBAR;  CHARLES   LYONS;   ALBERTO   R.
GONZALES; HARLEY G. LAPPIN; RICHARD HOLT; JOHN
J. LAMANNA,



                                           Defendants - Appellees.




                            No. 06-6315



HAROLD SMITH,

                                            Plaintiff - Appellant,

          versus


EDWARD F. REILLY, JR.; SANDRA HILTON; JEFFREY
S.   KOSTBAR;  CHARLES   LYONS;   ALBERTO   R.
GONZALES; HARLEY G. LAPPIN; RICHARD HOLT; JOHN
J. LAMANNA,

                                           Defendants - Appellees.
Appeals from the United States District Court for the District of
South Carolina, at Greenville. Henry F. Floyd, District Judge.
(6:05-cv-03426-HFF)


Submitted: October 31, 2006             Decided:   November 3, 2006


Before WILLIAMS, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Harold Smith, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

          Harold Smith, a federal prisoner, appeals the district

court’s orders accepting the recommendation of the magistrate judge

and denying relief on his 28 U.S.C. § 2241 (2000) petition and

denying Smith’s motion for reconsideration.   We have reviewed the

record and find no reversible error.   Accordingly, we affirm for

the reasons stated by the district court.     Smith v. Reilly, No.

6:05-cv-03426-HFF (D.S.C. Jan. 9, 2006 & Feb. 1, 2006).         We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                              - 3 -